DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of the species of transcripts of genes for tyrosine kinase receptors in the reply filed on 09 June 2021 is acknowledged.
Claim Status
3. 	Claims 17-32 are pending.
	Claims 29, 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 17-28 and 30 read on the elected invention and have been examined herein. It is noted that claims 22 and 28 encompass non-elected subject matter of RNAs other than the elected species of transcripts of genes for receptor tyrosine kinases.  Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” and MPEP 2107 “Guidelines for Examination of Applications for Compliance with the Utility Requirement.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite “using the expression profile determined in step (A) and determined in step (B) in a combined analysis.” Although claim 17 does not specify the combined analysis, dependent claim 22 recites that the RNA markers are cancer-associated tumor markers, diagnostic, prognostic and/or predictive biomarkers, associated with cancer or is a positive or negative response marker; claim 24 recites Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 

The claims include a step of “providing a determined expression profile based thereon.” Claim 18 also recites providing a combined expression profile.” As broadly recited this step may include verbally providing results of the expression analysis. Such verbal communication is also abstract, having no particular concrete or tangible form.
Claims 21 and 23 encompass determining if the RNA biomarker is overexpressed, particularly wherein overexpression occurs when expression exceeds a defined threshold or cut-off. The claims necessarily require comparing the amount of the RNA biomarker to a reference value, including the “defined threshold or cut-off” level.  Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of the RNA biomarker in the sample and a reference / threshold / cut-off value. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / detecting overexpression is also considered to be an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of isolating RNA and determining expression of at least one biomarker RNA are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
While claim 30 includes the option of further treating the subject with a different therapeutic, the claim does not require this option since the claim encompasses methods wherein only the limitations in (i) and/or (ii) are required. Further, the treating step is broad and generic covering any “different” therapeutic agent that is used to treat a subject regardless of the outcome of the combined analysis. As generically recited, the “treating” step constitutes no more than an “apply it” limitation – i.e., general instructions to a doctor to apply the judicial exception. Accordingly, the treating step does not integrate the judicial exception so as to practically apply the judicial exception.
Also, the treating step may occur prior to steps (A), (B) and (C) and thereby may be extra-solution activity that is performed only to gather information regarding the effect of therapy on RNA expression levels.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” (Emphasis added).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of isolating RNA and determining the expression of biomarker RNA molecules is recited at a high degree of generality, he broadly recited steps were well-known, routine and conventional in the prior art. For instance, the specification states the following (note that paragraph numbering herein is with respect to the published application):
“[0057] Methods for isolating circulating tumor cells from various biological samples are well known in the art therefore need no detailed description herein.”
“[0065]….Suitable methods for isolating extracellular vesicles such as exosomes are known in the art and therefore, need no detailed description herein.”
 “[0075]… Suitable methods for isolating extracellular vesicles such as exosomes are known in the art and therefore, need no detailed description herein.”
“[0089] Any method suitable to determine the expression of a biomarker RNA molecule can be used in the present method. According methods are well-known to the skilled person and therefore, need no detailed description herein.”
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Further, Applicant’s attention is directed to Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) which held that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
	Claim Rejections - 35 USC § 112(b) – Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 is indefinite over the recitation of “the genes shown in Table 1.” As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Table 1 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.
Regarding claim 22, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation of “breast cancer, and the claim also recites “in particular metastatic breast cancer’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Similarly, claim 22 is indefinite because it recites the broader limitation of types of genes, then recites the narrower limitation of “preferably transcripts of according genes as shown in Table 1.”

	Claim Rejections - 35 USC § 102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 22, 24-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keup et al (In: Proceedings of the American Association for Cancer Research Annual Meeting 2017; 01 April 2017. Abstract 3777. Available via URL: <//cancerres.aacrjournals.org/content/77/13_Supplement/3777>).

Keup et al teaches methods comprising: isolating RNA from CTCs obtained from a subject and determining the expression of at least one biomarker RNA in the CTCs and providing a determined expression profile based thereon; isolating RNA from extracellular vesicles (EVs) obtained from a subject and determining the expression of at least one biomarker RNA in the EVs and providing a determined expression profile based thereon; and using the determined expression profiles in the CTCs and EVs in a combined analysis, including a combined expression profile.
Regarding claim 19, Keup teaches providing a blood (i.e., liquid) sample from a subject; removing cells from the sample to provide a cell-depleted (plasma) sample; isolating CTCs from the removed cells; isolating RNA from the isolated CTCs; and isolating RNA from the EVs in the cell-depleted (plasma) sample.
Regarding claim 20, Keup teaches reverse transcribing RNA to obtain cDNA, as well as amplifying the cDNA by PCR.
Regarding claim 22, Keup teaches that the sample from the patient is a liquid / blood sample.
Regarding claim 24, Keup teaches using the results of the combined analysis for predicting response to therapy in that Keup teaches that “In CTCs and EVs, however, similar signal courses for PI3K and cMET were found across all time points, revealing PI3K as potential positive response marker and cMET as potential negative response marker in both blood analytes.”


Regarding claim 28, the method of Keup is one that detects the expression of the receptor tyrosine kinases HER2, HER3, cKIT and cMET in the CTCs and EVs.
Regarding claim 30, in the method of Keup, the subject has breast cancer.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keup et al (In: Proceedings of the American Association for Cancer Research Annual Meeting 2017; 01 April 2017. Abstract 3777. Available via URL: <//cancerres.aacrjournals.org/content/77/13_Supplement/3777>).
The teachings of Keup are presented above. Keup does not specify that the method is one that detects overexpression of a biomarker RNA molecule. 
However, Keup teaches:
“data analysis showed great differences in RNA profiles of EVs and CTCs. However, PI3K and SRC1 signals were found in similar frequencies in the EV and CTC fraction. HER2, HER3, cKIT or cMET signals significantly correlated with disease progression by analysis of either CTCs or EVs (p=0.001). In EVs, BRCA1 signals positively indicated response, while AR and KRT5 signals were related to a negative response. No marker was exclusively found in CTCs to correlate to the therapy-response course. In CTCs and EVs, however, similar signal courses for PI3K and cMET were found across all time points, revealing PI3K as potential positive response marker and cMET as potential negative response marker in both blood analytes.”

Keup thereby indicates that the signals (i.e., expression levels) were correlated with disease progression or positive or negative responses to treatment. It is expected that the method thereby detects overexpression of some of the target genes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Keup by using expression profiles of the overexpressed genes in the combined analysis, particularly as indicative of disease progression, therapy failure or resistance to therapy since Keup .  
8. Claims 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany et al (WO 2016/057832, published 14 April 2016).
Barany teaches methods comprising separating a blood sample so as to obtain a sample of CTCs and a sample of exosomes (i.e., extracellular vesicle; as well as a sample of plasma), purifying RNA from the CTCs, and miRNA and RNA from the exosomes (and cfDNA from plasma); reverse transcribing RNAs to generate cDNA, amplifying the cDNA and detecting the cDNA to measure the level of the RNA biomarkers from the CTCs and the miRNA and RNA from the exosomes (e.g., para [0223-0224], [0230-0231], [0326] and [0568]; and Figures 1, 10).
Barany (para [0382]) describes methods for quantifying tumor-specific mRNA isolated from exosomes and circulating tumor cells. Further, Barany teaches methods wherein translocations are detected by assaying for RNA encoding for fusion junctions in samples of exosomes and CTCs (e.g., para [0326] and Example 3 beginning at para [0507]); methods that detect alternatively spliced variant mRNAs in exosomes or CTCs (e.g. para [0333], [0339], [0345], and [0355]; and Example 3 beginning at para [0507]); and methods to determine RNA copy number (para [0363]). See also “Example 5 - Accurate Quantification of miRNA, IncRNA, or mRNA Changes from Isolated Exosomes, or from Circulating Tumor Cell” beginning at para [0574].

Barany does not specifically state that the method is one that provides a determined expression profile from the CTCs and exosomes and uses the expression profiles in a combined analysis.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the results of the assay for measuring RNA biomarker levels in the CTCs and exosomes and to have presented the results as a combined analysis since it was conventional in the prior art to provide the results of mRNA detection assays and since Barany teaches that the methods disclosed therein are for diagnosing and prognosing cancer or predicting the outcome or response to treatment for cancer. Note that the present claims do not set forth what constitutes the combined analysis. By assaying both CTCs and exosomes for RNA biomarkers, Barany also necessarily performs and provides a combined analysis.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the expression profile results from both the CTCs and exosomes obtained by the method of Barany thereby providing a combined expression profile determined for the RNA biomarkers in the CTCs and exosomes.
Regarding claim 19, Barany teaches that the method comprises providing a liquid / blood sample from the subject; removing and isolating CTCs from the sample; isolating exosomes from the cell-depleted sample; isolating RNA from the CTCs and isolating 
Regarding claim 20, Barany teaches reverse transcribing the isolated RNA to obtain cDNA (e.g. para [0023] and [0031-0032]).
Regarding claims 21 and 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected overexpression of the RNA biomarkers in the CTC and EV samples since Barany teaches that the method is one that detects RNA expression levels and RNA copy number, which thereby necessarily encompasses detecting an overexpression of RNA, as compared to a control or threshold level.
Regarding claim 22, Barany teaches that the sample is a liquid blood sample (e.g. para [0010], [0042] and [0223] and Figure 1).
Regarding claim 24, as discussed above, Barany teaches that the results obtained from the RNA expression analysis are used for medical diagnosis, prognosis or monitoring response to therapy (e.g., para [0010], [0041] and [0380-0382] and Figure 1).
Regarding claims 25 and 26, these claims recite an inherent property of overexpression of a RNA biomarker. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected overexpression of particular RNA biomarkers as indicative of disease progression, therapy failure or resistance to therapy, or as indicative of progression-free survival or response to therapy since Barany teaches that the methods disclosed .
9. Claims 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany et al (WO 2016/057832, published 14 April 2016) in view of Aceto et al (PGPUB 2016/0264973).
The teachings of Barany are presented above. 
Barany does not specifically teach detecting overexpression of at least one or at least two RNAs encoding for receptor tyrosine kinases in CTCs and exosomes, particularly in subjects having breast cancer.
However, Barany does teach that the receptor tyrosine kinase Her2 is amplified in CTCs and that Her2 gene amplification in CTCs is predictive of responsiveness to Herceptin therapy (para [0566]).
Further, Aceto et al teaches methods for detecting the expression, including overexpression, of RNA biomarkers in CTCs of patients having breast cancer, particularly as indicative of responsiveness to therapy for cancer (e.g., para [0005], [0011], [0037] and Figure 1). In particular, Aceto teaches detecting the expression levels of the receptor tyrosine kinase RNAs for ERBB2/HER2 and ERBB3/HER3 in CTCs (e.g., para [0017], Table 2 and Figure 7).
In view of the teachings of Aceto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Barany so as to have measured the level of expression, including overexpression, of the particular RNA biomarkers of HER2/ERBB2 and HER3/ERBB3 in CTCs and exosomes in order to have ascertained whether their expression level was .
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Batth et al (Annals Oncology. Dec 2016. 28:468; cited in the IDS) teaches detecting RNAs in exosomes and CTCs, particularly as diagnostic of cancer, prognosis of cancer or therapeutic response to treatment for cancer. Batth (p. 475, col. 1) teaches “Previous research has found a significant correlation with plasma DNA between PCA subgroups based on disease spread and tumor stage and that these levels were reflective of CTC levels… Further, elevated levels of multiple miRNAs have been associated with metastatic PCA, com-pared with healthy controls [111]. miR-141 is one such biomarker which is concentrated in exosomes, compared with serum and is elevated in PCA patients…. The variety of approaches listed in this paragraph highlight the currently available robust, reliable, and validated means of extracting information from a liquid biopsy. Overall, we envision that growing knowledge of CTCs, cfDNA/RNA, and exosomes will pro-vide an increased resolution to the snapshot of tumor status obtained through liquid biopsies.” Thus, Batth suggests performing methods that combine the analysis of RNA biomarker levels in CTCs with an analysis of RNA biomarker levels in exosomes. However, Batth does not teach or suggest assaying for the at least one biomarker RNA molecule in the RNA isolated from the extracellular vesicles.” Thus, the present claims require that the same RNA biomarker is detected in the CTCs and the exosomes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634